DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 10/17/2019.  As directed by the amendment, claims 11, 12, 14, 18, 20 and 21 have been amended, and claim 15 has been cancelled. As such, claims 1-14 and 16-21 are pending in the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Valved Flexible Bag Spacer Device for a Nebulizer.

Claim Objections
Claims 9, 10 and 21 are objected to because of the following informalities:  
Claim 9, line 1 should read “the at least one aperture”
Claim 10, line 1 should read “wherein the at least one aperture is defined”
Claim 21, line should read “and/or” (i.e. a slash between “and or”)
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2 and 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-11 of U.S. Patent No. 11,207,746 B2 in view of Fink et al. (US 2011/0108025 A1; hereinafter “Fink”), Sievers et al. (US 2008/0035143 A1; hereinafter “Sievers”), and Poree (US 2011/0132359 A1; hereinafter “Poree”). The patented claims recite anticipatory spacer structure, which is fully capable of the intended use of “delivery of a drug via a nebulizer” as there is nothing that would preclude said use, except they lack the angle of the “V” shape, they do not explicitly state that the open inflated/distended shape is engineered as recited by instant claim 1, that the size, shape or distensibility is selected as recited by instant claim 21, they do not recite a valve according to instant claims 4-10 that functions as recited by instant claim 1, and they do not include a ratio of axes for the oval of patented claim 5.  However, Fink teaches that it was known in the respiratory therapy art before the effective filing date of the claimed invention for the angle between an inlet (24) and a vertical axis (A) of a spacer body to be in the range of 1-45 deg (Fig. 3; para [0124]), and suggests an angle between the inlet (24) and the outlet (26) of around 90 degrees .
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,207,476 B2 in view of Fink, Sievers and Poree as applied to claim 1 above, and further in view of Lisberg (US 2016/0256641 A1; hereinafter “Lisberg”). The patented claims recite providing for a sealing engagement between the drug-supplying device and the inlet, but they do not explicitly recite a sealing collar surrounding the inlet. However, Lisberg demonstrates that such a collar (adapter 40) (Fig. 1; para [0033]) was well known in the spacer-drug-supplying device connection art before the effective filing date of the claimed invention, such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include such a collar in the patented claims as taught by Lisberg, in order to utilize a known component to provide the sealing provided for in the patented claims.

Claims 1-10 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, and 8-12 of copending Application No. 16/606,091 in view of Hall et al. (US 2004/0234610 A1; hereinafter “Hall”) and Poree.  
The co-pending claims recite anticipatory spacer structure (where combining the limitations of co-pending claims 1+3+10 would have been obvious in order to recite a more complete device), where using the co-pending spacer structure “for delivery of a drug via a nebulizer” would have been obvious in view of Hall (para [0024]), which teaches the use of spacers with PDIs or nebulizers, except they do not recite a valve according to instant claims 4-10 that functions as recited by instant claim 1. However, Poree demonstrates that it was well known in the inhaler spacer art before the effective filing date of the claimed invention to include a valve according to instant claims 4-10 that functions as recited by instant claim 1 (see discussion/rejections below regarding 
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/606,091 in view of Hall, Sievers and Poree as applied to claim 1 above, and further in view of Fink. The copending claims do not explicitly recite an angle of 90 degrees. However, Fink teaches that it was known in the respiratory therapy art before the effective filing date of the claimed invention for the angle between an inlet (24) and a vertical axis (A) of a spacer body to be in the range of 1-45 deg (Fig. 3; para [0124]), and suggests an angle between the inlet (24) and the outlet (26) of around 90 degrees (Fig. 3), such that it would have been obvious to an artisan before the effective filing date to include in the copending claims an angle of 90 degrees as taught by Fink in order to provide the expected result of a V shape that minimizes impaction and/or sedimentation losses (Fink, para [0124]),
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/606,091 in view of Hall, Sievers and Poree as applied to claim 1 above, and further in view of Mecikalski (US 5,318,016; hereinafter “Mecikalski”). The copending claims do not recite an interior of the V-shaped mounting that is shaped and dimensioned to define a cavity to receive the bag per instant claim 14. However, Mecikalski teaches that it was known in the art of .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time inhalation”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 2-14 and 16-21), lines 21-25 recite what is understood from the instant specification (e.g. Figs. 4A-B, 11A-D; instant paras [0018], [0020], [0040], [0043]) to be a mechanism that isolates the chamber/bag from the mouthpiece/outlet during exhalation, such that exhaled gases do not enter the said inhalation.”
Further regarding claim 1 (and thus its dependent claims), the scope of “engineered to ensure negligible resistance to the collapse of the bag during inhalation” is indefinite because “engineered” is understood to be a mental design/selection process, “negligible” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, and different patients and/or breaths can have different strengths of inhalation which could affect the resistance to collapse, such that there is no finite/fixed reference point. Applicant could address this rejection by either removing the contested limitation, or by including in the claim the definite parameter(s) of the bag (specific material/hardness/extensibility/thickness/other?) that provide(s) the recited functionality.

Regarding claim 6 (and thus its dependent claims 7-10), lines 2-3 recite “a passageway defined though the body of the valve,” but in light of the specification, this appears to be the same passageway as claim 5, such that perhaps “the passageway” was intended. [This understanding also makes it clear that the passageway of claim 6, lines 4-5 and claim 7, lines 2-3, are all referring to the same passageway, which are otherwise unclear if multiple passageways have been recited.]
Regarding claim 7 (and thus its dependent claims 8-10), claim 5, from which claim 7 depends, already recites an outlet which exits to the atmosphere, such that it is unclear whether the at least one escape passage of claim 7 is addition to this outlet or intended to further limit it. As best understood, for purposes of examination, it is the outlet includes at least one escape passageway defined  the body”.
Regarding claim 9, since the instant specification does not disclose adjustable apertures/slots (e.g. ones that can be adjustably opened/closed/narrowed/widened), the claim appears to be directed to a mental step (“selectable”), but the claims are apparatus claims, and the step is based on a particular flow rate or patient, which are, by definition, not finite/fixed reference points. Applicant could further/properly limit the apparatus by reciting particular size, shape, number or dimension ranges for the aperture/slot [although “number” when used with the singular term “aperture/slot” is confusing], but claim 9 as currently presented is indefinite.
Regarding claim 10, the claim does not depend from claim 9, such that “slot-occluding” should probably read “aperture-occluding” and there is insufficient antecedent basis for “each slot” and “the apertures and slots” in the claim, since claim 8 only requires “at least one aperture” not “apertures” (plural) and no slots have been recited in the dependency chain. For purposes of examination, the claim will be considered as if it is directed only to the “at least one aperture” of claim 8.
Claim 12 recites the limitation "the merging of the inferior and lateral aspects" and “the merging inlet and outlet” in line 3.  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the claim will be considered to read "opposed inlet and outlet".
Regarding claim 21, the claim appears to be directed to a mental step (“selection”), but the claims are apparatus claims, and the step is based on a particular 

Claim Interpretation
The Examiner notes that since claim 5 only recites “the valve” in line 1, claims 5-10 are understood to only further limit one of the elements of claim 4, i.e. the valve, but not the “deflection member” or “release flap” [although see the rejection of claim 4 under 35 USC 112(b)/second paragraph above]. For purposes of compact prosecution, claims 5-10 will be examined even if the prior art includes what can be assigned as a “deflection member” or “release flap,” but Applicant may wish to reconsider the valve-only language used in claim 5 OR the deflection member/release flap language use in claim 4.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: deflection mechanism in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lisberg (US 2016/0256641 A1; hereinafter “Lisberg”) in view of Fink et al. (US 2011/0108025 A1; hereinafter “Fink”), Richardson (US 2014/0230817 A1; hereinafter “Richardson”), Poree (US 2011/0132359 A1; hereinafter “Poree”) and McKinnon et al. (US 2013/0192597 A1; hereinafter “McKinnon”).
Regarding claims 1, 2 and 11, Lisberg discloses a spacer device (Fig. 1) for delivery of a drug via a nebuliser device (the spacer of Lisberg is fully capable of being used with a nebulizer device in the same way that the MDI is used with the spacer, i.e. by attaching the outlet of the nebulizer to the inlet of the spacer, see e.g. the nebulizer 14 of Fink Figs. 1, 2 and 5), the spacer device comprising: 
a body (comprising cap 28 and mouthpiece 22) having an inlet (opening defined by collar 36) (Fig. 12) and an outlet (opening 30) opposed from the inlet (the opening defined by collar 36 is on the opposite side of the cap from the mouthpiece-receiving opening, and collar 36 is also angled toward mouthpiece 22/with respect to opening 30, such that the inlet and outlet are considered to be opposed), the body being in the form of a V-shaped mounting formed by the opposing inlet and outlet intersecting at an angle (A) along their respective longitudinal axes (Fig. 1); 
a demountable, flexible bag (bag 44 with end cap 46) attached to the body (Figs. 1 and 17; paras [0030] and [0036]), the bag and body together defining a chamber (Fig. 17 in view of Figs. 12 and 15) such that the inlet and outlet are in fluid flow communication with the chamber (para [0038]); 
wherein the inlet is configured for operative connection to the nebuliser device containing the drug to be inhaled (para [0038]; i.e. a nebulizer with an outlet similar to that of the MDI of Lisberg); 
wherein the outlet includes a mouthpiece (mouthpiece 22) that is received on, in, or around the outlet (e.g. Fig. 3; para [0028]) and is configured to be operatively received by a user's mouth (per the definition of a mouthpiece); 
wherein the flexible bag serves as reservoir to allow for the formation therewithin of a cloud or mist of the drug to be inhaled upon activation of the nebuliser device (para [0038]; i.e. the same way it serves this function with the MDI), the flexible bag being configured to be repeatedly inflatable and deflatable commensurate with a breathing pattern of said user, during use, in order to accommodate rebreathing and provide visual feedback of drug inhalation during such rebreathing (see para [0038], which describes the collapsing of the bag under the negative pressure of inhalation and since the bag is flexible and the system is closed, the bag will necessarily at least partially deflate and at least partially inflate with a single breath and/or rebreathing, because a single breath/rebreathing will withdraw and then re-introduce air into the bag, which will necessarily cause the volume of the bag to decrease/increase, with concomitant collapse/expansion of the bag due to physics).  
Lisberg is silent regarding where the angle creates a V which defines an arc of between 30 and 170 degrees, particularly 90 degrees. However, optimization of ranges of parameters within prior art ranges or through routine experimentation is not around 90 degrees (Fig. 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the angle of Lisbert to arrive at an angle within the instant range, e.g. 90 degrees, through routine experimentation and as taught by Fink in order to provide the expected result of an angle that minimizes impaction and/or sedimentation losses (Fink, para [0124]).
Lisberg is silent regarding wherein the bag is configured to prevent a static electricity charge by being made of electrically conductive material or treated with a non-static agent to impede deposition thereon of the drug to be inhaled, particularly wherein the bag is made of a metallised polymer film or aluminium foil. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Richardson demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention to make inhaler components out of anti-static polymers or aluminum foil (para [0093]; wherein, as a metal, aluminum is an electrically conductive material). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for bag of Lisberg to be configured to reduce a static electricity charge by being treated with an antistatic agent or being made of electrically conductive material, particularly aluminum foil, as 
Lisberg is silent regarding wherein the outlet and/or mouthpiece is configured to control fluid flow between the reservoir and the user's mouth and fluid flow from the user's mouth to the outside atmosphere by preventing entrainment of exhaled air into the reservoir from the outlet when the pressure of the exhaled air entering the outlet exceeds the pressure of the air within the chamber and preventing escape of the drug from the nebuliser to the exterior environment. However, Poree demonstrates that it was well known in the respiratory therapy spacer art before the effective filing date of the claimed invention for a spacer device (reservoir 12) (Fig. 8) outlet (coupling orifice 36) to be configured to control fluid flow between the reservoir and the user's mouth and fluid flow from the user's mouth to the outside atmosphere by preventing entrainment of exhaled air into the reservoir from the outlet when the pressure of the exhaled air entering the outlet exceeds the pressure of the air within the chamber and preventing escape of the drug from the respiratory therapy device to the exterior environment (i.e. by virtue of the duck-bill inspiration valve 138) (Fig. 8; paras [0101-114]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Lisberg to include wherein the outlet and/or mouthpiece is configured to control fluid flow between the reservoir and the user's 
Lisberg is silent regarding wherein the bag is configured to spontaneously adopt a shape of an open inflated/distended position through shape or material memory, a capacity for the bag to adopt such a shape engineered to ensure negligible resistance to the collapse of the bag during rebreathing.  However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and McKinnon further teaches a bag (e.g. reservoir bag 68 OR self-inflating reservoir 100) (Fig. 4 OR 6-8) that is configured to spontaneously adopt a shape of an open inflated/distended position through shape or material memory (paras [0016] and [0042]), and since the bag is described as being made of relatively thin walled PVC (para [0042]), a capacity for the bag to adopt this shape is considered to have been engineered to ensure negligible resistance to the collapse of the bag during inhalation [see also where Lisberg teaches that the bag spacer is readily collapsible in para [0038]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the bag of Lisberg to further include 
Regarding claim 3, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 1, wherein Lisberg when used with a nebulizer as discussed above further teaches wherein the inlet comprises a mount (collar 36) defining an inlet passage (the passage through collar 36) for sealingly engaging with an exit port of the nebulizer (Fig. 12), the inlet passage surrounded by a sealing collar (adaptor 40) configured to seal against the exit port (Fig. 18; para [0029]; wherein the modified spacer of Lisberg is attached to a nebulizer as discussed above and thus taught to be in the same type of sealing arrangement as the MDI to produce the expected result of a leak-free connection).  
Regarding claim 4, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 1, wherein the device of Lisberg when including the coupling orifice 36 taught by Poree comprises wherein the outlet and/or mouthpiece is configured to control fluid flow by including or defining a valve, deflection mechanism and/or release flap (comprising inspiration valve 138) to impede air exhaled by the user from entering the chamber (Poree Fig. 8), and to open selectively to the outside atmosphere (through expiration valve 140) when the pressure within the outlet and/or mouthpiece exceeds a pre-determined value (i.e. the cracking pressure of exhalation valve 140).  
Regarding claim 5, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 4, wherein the device of Lisberg when including the coupling orifice 36 taught by Poree comprises wherein the valve comprises a body (defined by Poree elements 142, 144) including: 
an inlet (to the right in Poree Fig. 8) through which medication from the chamber is receivable (see the arrows pointing to the left in Poree Fig. 8); 
an outlet (between Poree elements 142, 144 in Fig. 8) which exits to the atmosphere (see the path of the arrows pointing to the right in Poree Fig. 8); 
a passageway connecting the inlet and outlet (the passageway occupied by the arrows in Poree Fig. 8); and 
at least one selectively activatable occlusion member (Poree inspiration valve 138) that prevents the entrainment of exhaled air into the spacer device from the outlet when the pressure of the exhaled air entering the outlet exceeds the pressure of the air within the chamber (Poree Fig. 8; paras [0113-114]).  
Regarding claim 6, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 5, wherein the device of Lisberg when including the coupling orifice 36 taught by Poree comprises wherein the at least one occlusion member is in the form of at least one flexible flap for occluding a passageway defined through the body of the valve, the flap in the form of a soft, flexible filament, fabric, or sheet attached to the body of the valve (Poree Fig. 8; inspiration valve 138 is made of a flexible elastomer material, para [0111]).  
Regarding claim 7, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 6, wherein the device of Lisberg when including the coupling orifice 36 taught by Poree comprises wherein the valve body includes at least one escape passage (between Poree elements 142, 144 in Fig. 8) defined therein for the escape of air upon occlusion of the passageway of the body by the occlusion member (see the arrows pointing right in Poree Fig. 8; para [0113]).  
Regarding claim 8, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 7, wherein the device of Lisberg when including the coupling orifice 36 taught by Poree comprises wherein the at least one escape passage is in the form of a passage (between Poree elements 142, 144 in Fig. 8) defined within the body that allows for the exit of air through at least one aperture (i.e. that blocked by expiration valve 140) provided within a radially extending formation that extends at least partially around an outer surface of the body (Poree Fig. 8).  
Regarding claim 9, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 8, wherein the device of Lisberg when including the coupling orifice 36 taught by Poree comprises wherein the [at least one] aperture is in the form of a slot (between Poree elements 142, 144 in Fig. 8) provided within the radially extending formation, a size, shape, number and dimension of the slot selectable to accommodate flow rates of medication, breathing frequency, and/or exhalation force of the user, to minimise the effects of exhalation and facilitate, as  breathing of medication contained within the bag (the slot(s) of the exhalation valve of Poree necessarily has some size, shape, number and dimension, and it is disclosed for use with patients, such that the size, shape, number and dimension is fully capable of having been selected according the claimed criteria, as the size, shape, number and dimension of the slot(s) of the exhalation valve of Poree is understood to fall within ranges that would be appropriate to said selection given its intended use).
Regarding claim 10, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 8, wherein the device of Lisberg when including the coupling orifice 36 taught by Poree comprises wherein [the at least one] aperture [is] defined within the radially extending formation has one or more slot-occluding flap members (expiration valve 140) in the form of one or more flexible flap members (para [0112]) applied externally to each slot which serve to occlude the apertures or slots during inhalation, and open to allow exhaled air to pass through the apertures and past the flexible flap members, to the exterior environment (Fig. 8; paras [0113-114]).  
Regarding claim 18, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 1, wherein McKinnon further educates the modified spacer device of Lisberg to include wherein the bag (e.g. reservoir bag 68 OR self-inflating reservoir 100) (Fig. 4 OR 6-8) has an opening including a collar (the narrow neck of the bag to the left in Fig. 4 and/or attaching device 70 OR inlet 106) that is shaped and dimensioned to fit securely to a lower perimeter of the body (right facing perimeter of housing 64 OR housing 32) of the spacer device (Fig. 4 OR 6-8) to facilitate releasable attachment of the bag to the body of the spacer device (para [0039] OR [0047]), the collar extending along an upper periphery of the bag opening and extending at least partially around the opening of the bag (Figs. 6-8), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the opening of the bag of Lisberg to include a collar that is shaped and dimensioned to fit securely to a lower perimeter of the body of the spacer device to facilitate releasable attachment of the bag to the body, the collar extending along an upper periphery of the bag opening and extending at least partially around the opening of the bag as taught by McKinnon, as a matter of design choice and/or functional substitution, in order to provide the expected result of a known, suitable and robust means for securely attaching the bag to the body.
Regarding claim 19, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 18, wherein Lisberg as modified to include the bag opening taught by McKinnon further includes wherein the bag opening is biased towards an open, distended position by way of being made of a resiliently flexible material (McKinnon Fig. 4 in view of paras [0016] and [0042]).  
Regarding claim 20, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 1, wherein Lisberg as modified to include a self-opening bag as taught by McKinnon further includes wherein the bag is provided with a peripherally extending, resiliently flexible seam which serves to resist collapse of the bag during inhalation and exhalation (McKinnon para [0016]).  
Regarding claim 21, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 1, wherein a size, shape and or distensibility of said bag is selected according to a lung volume and inhalation capacity and/or capabilities of the user, the medical needs at the time of use, and/or the user preference (the bag of Lisberg in view Fink, Richardson, Poree and McKinnon necessarily has some size, shape and distensibility, and it is disclosed for use with patients, such that the size, shape and distensibility is fully capable of having been selected according the claimed criteria, as the size, shape and distensibility of the bag of Lisberg in view of Fink, Richardson, Poree and McKinnon is understood to fall within ranges that would be appropriate to said selection given its intended use).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lisberg in view Fink, Richardson, Poree and McKinnon as applied to claim 1 above, and further in view of Mecikalski (US 5,318,016; hereinafter “Mecikalski”).
Regarding claim 14, Lisberg in view of Fink, Richardson, Poree and McKinnon teaches the spacer device of claim 1, wherein Lisberg further discloses wherein the interior of the V-shaped mounting is shaped and dimensioned to define a cavity (at the bottom of top end cap 28, see Fig. 12) that provides a passage for flow of air and/or medication between the inlet and the bag and between the bag and the mouthpiece (para [0038]), but Lisberg in view of Fink, Richardson, Poree and McKinnon is silent regarding the interior of the V-shaped cavity sized and dimensioned to receive the bag when the bag is folded into the cavity for portability purposes. However, Mecikalski teaches that it was known in the art of flexible bag spacer devices before the effective filing date of the claimed invention for the interior of a flexible bag mounting (top mounting member 10) to be shaped and dimensioned to define a cavity (defined by skirt 11) that provides a passage for flow of air and/or medication between the inlet and the bag and between the bag and the mouthpiece (Fig. 5; col. 4-5), the interior of the cavity sized and dimensioned to receive the bag when the bag is folded into the cavity for portability purposes (Fig. 1). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the cavity of Lisberg is shaped and dimensioned as claimed and as taught by Mecikalski, in order provide the expected result of a convenient means for transporting the spacer bag.

Allowable Subject Matter
Claims 12, 13, 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a&b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, so long as the relevant terminal disclaimer(s) are filed and accepted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference teaching an exhalation valve used with a flexible bag that has the same structure as instant claims 1 and 4-10: Flynn (US 2007/0012360 A1). Additional reference regarding similar spacer arrangements: Coifman (US 2006/0260606 A1). Additional references regarding the obvious use of anti-static materials in spacers or other inhaler-associated components: Geiger (US 2008/0210225 A1); Smaldone (US 2016/0339187 A1); Abrams et al. (US 2003/0041859 A1). Additional references regarding spacers comprising flexible bags: Yanda (US 3,923,043); Steelman et al. (US 2013/0276781 A1); Greco (US 5,842,467); Dhuper et al. (US 2005/0217667 A1 and US 2007/0283954 A1); Miller et al. (US 5,613,489); Farmer (US 2002/0069870 A1); Scheuch et al. (US 6,463,929 B1 and US 6,401,710 B1); Mecikalski (US 6,158,428); Andrus et al. (US 7,726,310 B2); Spector (US 4,119,097); Watchtel et al. (US 9,108,011 B2).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785